DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
1.	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 101
2.	35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


3.	Claims 1-22 are rejected under 35 U.S.C. 101 because the claimed invention recites an abstract idea without significantly more. Using the language in claim(s) 12  to illustrate, the limitations of  identify a plurality of potential trades based on the portfolio of securities and derivatives; obtain historical market data that relates to the identified plurality of potential trades; assess a respective optimal value of each of at least one security that relates to a corresponding one of the potential trades; and determine at least one potential trade to be executed from among the identified plurality of potential trades, wherein the assessing the respective optimal value is performed based on the obtained market data, and wherein the determining the at least one potential trade to be executed is performed based on the corresponding optima values, and wherein the assessing comprises using a machine learning technique to model a join distribution of profit-and-loss value of the portfolio of securities and derivatives,  as drafted, is a process that, under its broadest reasonable interpretation, covers certain methods of organizing human activity, in particular, fundamental economic practices, but for the recitation of generic computer components.  The claims as a whole recite a method of organizing human activity.  The claimed invention allows for managing a portfolio of securities and derivatives, and more particularly, to methods and systems for using a data-driven approach to assess price, inventory, risk, and additional information to make determinations regarding potential trades in connection with managing a portfolio of securities and derivatives which is a fundamental economic practice. The mere nominal recitation of a generic processor, a memory, a communication interface coupled to each of the processor, memory, and a display screen, wherein the processor is configured to perform the claimed steps and functions do not take the claim out of the methods of organizing human activity grouping. Thus, the claims recite an abstract idea.
This judicial exception is not integrated into a practical application. In particular, the claims only recite the additional elements— processor, a memory, a communication interface coupled to each of the processor, and a display screen.  The processor is recited at a high-level or generality (i.e., as a generic processor coupled to a communication interface and configured to perform the generic computer functions of identifying a plurality of potential trades…,obtaining historical market data, assessing a respective optimal value of each of at least one security…, and determining at least one potential trade to be executed form amount the identified plurality of potential trades, wherein the assessment of the respective optimal value is performed based on obtained historical market data, and wherein the determination of potential trade to be executed is performed based on corresponding optimal values; and wherein the assessing comprises using a machine learning technique to model a joint distribution… ) such that 
Accordingly, these additional elements do not integrate the abstract idea into a practical application because they do not impose any meaningful limits on practicing the abstract idea.  The claims are directed to an abstract idea. 

Under Step 2B of the 2019 PEG, the claim(s) does/do not include additional elements that are sufficient to amount to significantly more than the judicial exception. As discussed above with respect to integration of the abstract idea into a practical application, the additional elements of generic processor, a memory, a communication interface coupled to each of the processor, memory, and a display screen, wherein the processor is configured to perform the claimed steps and functions, amounts to no more than mere instructions to apply the exception using generic computer components. Mere instructions to apply an exception using  generic computer components cannot provide an inventive concept.  
Furthermore, the additional element of  using a machine learning technique to model a distribution is simply appending well understood, routine, conventional activities previously known to the industry, specified at a high level of generality to the judicial exception (MPEP 2106.05(d). Here, the Specification does not provide any indication that the processor, a memory, a communication interface coupled to each of the processor, memory, and a display screen are anything other than generic computer components and the following citations to publications demonstrate the well-understood, routine and conventional nature of the additional element indicate that a machine 
WO 01/03046 A1 (Kauffman)- cited for  a technique to minimize the value at risk utilizes historical simulation. Historical simulation requires relatively few assumptions about the statistical distributions of the underlying market factors. In essence, the approach involves using historical changes in market rates and prices to construct a distribution of potential future portfolio profits and losses, and then determining the value at risk as the loss that is exceeded only x percent of the time. he distribution of  profits and losses is constructed by taking a current initial  portfolio, and subjecting it to the actual changes in the market factors experienced during each of the last N periods. The preferred learning algorithm used in the invention is an application of the methods of genetic algorithms ("GA"). Genetic algorithms are described, for example, in Goldberg, 1989, Genetic Algorithms in Search, Optimization and Machine Learning. Addison- Wesley, Reading, (Genetic Algorithms in Search, Optimization and Machine Learning).
US 2005/0090911 (Ingargiola et al.)-cited for system using machine learning algorithms to detect relations between and among input data including evaluation loss and profit levels to produce other valuable decision data, recommending stop loss and profit levels and determining gain/loss ratios. 
US 2014/0136446 (Golan et al.)-cited for managing investment portfolios including evaluating profit/loss ratios of financial assets that belong to investment portfolios and using machine learning algorithms with optimization modules, using 
  Accordingly, a conclusion that the machine learning technique to model a distribution limitations are well understood, routine, and  conventional activities is supported under Berkheimer Option 3.  For these reasons, there is no inventive concept.
The dependent claims have been given the full two part analysis including analyzing the additional limitations both individually and in combination. The dependent claims further define the abstract idea.  The Dependent claim(s) when analyzed both individually and in combination are also held to be patent ineligible under 35 U.S.C. 101 because for the same reasoning as above and the additional recited limitation(s) fail(s) to establish that the claim(s) is/are not directed to an abstract idea.  The additional limitations of the dependent claim(s) when considered individually and as an ordered combination do not amount to significantly more than the abstract idea.
Viewing the claim limitations as an ordered combination does not add anything further than looking at the claim limitations individually.  When viewed either individually, or as an ordered combination, the additional limitations do not amount to a claim as a whole that is significantly more than the abstract idea. Accordingly, claim(s) 1-22 is/are ineligible.
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of 
4.	The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


5.	Claim(s) 1-5, 9-16, 20-22 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by  Williams (US 2015/0095264) in view of Zheng et al. (US 2018/0315125).	
	Re-claim 1: Williams discloses:
	identifying, by the at least one processor, a plurality of potential trades based on the portfolio of securities and derivatives (management of securities including derivatives portfolio-see [0063-0064]);
obtaining, by the at least one processor, historical market data that relates to the identified plurality of potential trades (optimization process that takes into account the historic performance and correlations of the assets-[0094]); 	
assessing, by the at least one processor, a respective optimal value of each of at least one security that relates to a corresponding one of the trades (weighting for each component of the portfolio may be determined using a standard constrained mean-variance optimization process (for example targeting a portfolio with a maximum of 50 underlying components with maximum and minimum weights)-[0032]); 
(identify and select the highest ranked strategies and assemble portfolio –Fig. 1 and [0051]; The subset of selected investment strategies may be paired with a market instrument representing the identified benchmark. A portfolio would then be constructed, consisting of long positions in the selected investment strategy vehicle(s) and short positions in the benchmark instrument(s)- [0032]); 
wherein the assessing of  the respective optimal value is performed based on the obtained historical market data (optimization process that takes into account the historic performance and correlations of the assets-[0094]), and wherein the determining the at least one potential trade to be executed is performed based on the corresponding optimal values (identify and select the highest ranked strategies and assemble portfolio –Fig. 1 and [0051]; weighting for each component of the portfolio may be determined using a standard constrained mean-variance optimization process (for example targeting a portfolio with a maximum of 50 underlying components with maximum and minimum weights)-[0032]).  
Although Williams discloses using statistical techniques and Machine Learning Programmes to analyze investment strategies in [0082] and profit and loss analysis in [0004], Williams does not specifically disclose wherein assessing a respective optimal value comprises using a machine learning technique to model a joint distribution of profit-and-loss values of the portfolio of securities and derivatives.  Zheng however teach using smart algorithms such as machine learning [0063] and monitoring prevailing risk dynamics within the portfolio, and to compare these dynamics to previous episodes in which specific dynamics preceded specific profit or loss events. This may serve as an “early warning system” to alert the portfolio managers of a likely event. Examples of automated methodologies include regime/Markov switching models, machine learning/artificial intelligence, scoring models, and signal aggregation models-[0074]; see also, P&L report [0060]; [0032]. It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modify Williams to include using a smart algorithm such as machine learning to monitor prevailing risk dynamics with a portfolio including profit and loss as taught by Zheng in order to monitor prevailing risk dynamics within the portfolio (Zheng [0074).
	
Re-claim 2. Williams discloses obtaining, by the at least one processor, additional information that relates to a first security included in the portfolio of securities and derivatives (obtaining information such as ticker symbol allocated to the market instrument, the security type of the market instrument,-see [0056], also [0058]),
 wherein the assessing the respective optimal value of the first security is performed based on the obtained historical market data and the obtained additional information (optimization process that takes into account the historic performance and [0094], information such as security type and ticker symbol-[0056-0058]; the weighting of assets may be determined by an optimization process that takes into account the historic performance and correlations of the assets.-[0094]).

Re-claim 3. Williams discloses wherein the determining the at least one potential trade to be executed is based at least in part on at least one trading restriction (investment strategies all use quantitative methods to select a portfolio of securities to outperform the benchmark;  for example, one such quantitative method could involve calculating the PE ratio for each stock within the benchmark, method would then involve sorting the stocks of the calculated ratio with overweight positions taken in those stocks with lowest ratios and underweight position taken in those stocks with the highest ratios.-[0069] (trading restriction is PE ratio).  

Re-claim 4. Williams discloses wherein the at least one trading restriction includes at least one of a risk limit based on a current portfolio exposure, a liquidity restriction, and a regulatory constraint.  (investment strategies include return and risk profiles-[0081] and Fig. 6, the algorithm used to select instruments based on criteria comprising one or more of: cost; capital efficiency; tracking error; average traded volume; accessibility; counterparty risk; and regulatory requirements [0045] and liquidity and regulatory oversight –[0027], also page 9, claim 9. 
Re-claim 5.  Williams discloses wherein the determining the at least one potential trade to be executed is based at least in part on a transaction cost.  –(the algorithm used to select instruments based on criteria including cost-see page 9, claim 9).

Re-claim 9. Williams discloses wherein the plurality of potential trades includes at least one potential trade that includes at least one of a future, an option, and a swap. 
(securities to be trade include futures, options, and swaps-[0063]).

Re-claim 10. Williams discloses wherein the plurality of potential trades includes at least one potential trade that relates to a share of a stock. (potential trades include calculating the price-earnings ratio per share of each stock - [0069]). 

Re-claim 11. Williams discloses wherein the plurality of potential trades includes at least one potential trade that relates to a convertible bond. (convertible bonds-[0066]).

Claim 12 has similar limitations found in claim 1 above, and therefore is rejected by the same art and rationale.
Claims 13-16 have similar limitations found in claims 2-5 above, and therefore are rejected by the same art and rationale.
Claims 20-22 have similar limitations found in claims 9-11 above, and therefore are rejected by the same art and rationale.


6.	Claims 6-8, 17-19 is/are rejected under 35 U.S.C. 103 as being unpatentable over Williams (US 2015/0095264) in view of Zheng et al. (US 2018/0315125) in further view of Kuck et al. (US 2018/0114269).
Re-claim 6. Although Williams discloses identifying and selecting the highest ranked strategies and assembling a portfolio –Fig. 1 and [0051] and the  portfolio would then be constructed, consisting of long positions in the selected investment strategy vehicle(s) and short positions in the benchmark instrument(s)- [0032]), Williams does not explicitly disclose executing the at least one potential trade that is determined to be executed.  Kuck however, teach an order executor receiving information from a trading events manager and orders from the users , which it executes in [0050]. It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modify Williams to explicitly include that a trade is executed as taught by Kuck  in order to trade based on historical data and parameters (Kuck [0079]).
	
Re-claim 7:  Williams fails to disclose periodically updating the historical market data at a predetermined interval.  Kuck however, teach cloud-based servers are designed to store historical market data with the ability to update existing data history after each daily trading session has been completed in [0035].  It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modify Williams to include storing historical market data with the ability to update existing data history after each daily trading session has been completed as taught by Kuck in order to stream updated market data history information for various periods directly to charts to be displayed on computer browsers or applications (Kuck [0035])..
Re-claim 8. Williams does not specifically disclose updating the historical market data whenever a change in a content of the portfolio of securities and derivatives occurs.  Kuck however, teach cloud-based servers are designed to store historical market data with the ability to update existing data history after each daily trading session has been completed in [0035].  It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modify Williams to include storing historical market data with the ability to update existing data history after each daily trading session has been completed as taught by Kuck in order to stream updated market data history information for various periods directly to charts to be displayed on computer browsers or applications (Kuck [0035]).

Claims 17-19 have similar limitations found in claims 6-8 above, and therefore are rejected by the same art and rationale.

Response to Arguments
7.	Applicant's arguments filed 2/17/2022 have been fully considered but they are not persuasive. 
On page 8 of the Remarks, Applicant submits that, similar to the memory system in Visual Memory LLC v. NVIDIA Corp. and the self-referential table in Enfish, LLC v. Microsoft Corp. the claims of the present application are directed to an improved computer method and apparatus, not to any purported abstract idea.  The argument is not convincing.
Visual Memory LLC v. NVIDIA Corp. Federal Circuit Court decision, the Court concluded that the claims were indeed not abstract.  In doing so, the Court looked to the language of claim 1, as well as that of some of the dependent claims.  Moreover, the Court considered the multiple benefits of the claimed invention as described in the specification.  Particularly, allowing "different types of processors to be installed with the subject memory system without significantly compromising their individual performance" and that this performance "can outperform a prior art memory system that is armed with a cache many times larger than the cumulative size of the subject caches."  Thus, the Court found that the claims are directed to the technological improvement of an enhanced computer memory system. Here, the claimed invention is not directed to different types of processors installed with the subject memory system resulting in a technological improvement of an enhanced computer memory system.  The claims of the instant application describe an improvement in the process of managing a portfolio of securities and derivatives implemented on at least one generic processor performing common computer functions.  The Examiner sees no parallel between the claimed invention and the invention described in the Visual Memory LLC v. NVIDIA Corp. decision.
Regarding the argument that the features are necessarily rooted in computer technology and that the claims of the instant invention are similar to the features recited in the claims at issue in Enfish, the claims in Enfish were not simply adding generic computer components to well-known business practices; mathematical formulas performed on any general purpose computer; or generalized steps performed on a computer using conventional computer activity. The patent claims here are not directed Enfish, The claims at issue focused not on asserted advances in uses to which existing computer capabilities could be put, but on a specific improvement—a particular database technique—in how computer could carry out one of their basic functions of storage and retrieval of data. Enfish, 822 F.3d at 1335-36.  The present case is different: the focus of the claims is not on such an improvement in computers as tools, but on certain independently abstract ideas that use computers as tools.	
Applicants further suggest that the features of the claims of the present application create an automated process for managing a portfolio of securities and derivatives that represent a technical improvement over conventional decision-making in the financial inventory management area, which typically relies on classical quantitative finance methods and individual analysts to make decisions about trading strategies, as these methods do not account for frictions, such as costs, or restrictions, such as trading limits or liquidity constraints and therefore are not "directed to" an abstract idea under Prong 1 of Step 2A.  Yet, the difficulty with the Applicants’ argument is that these limitations are part of the abstract idea itself. They are not additional elements to be considered when determining whether the claims include additional elements or combination of elements that is sufficient to amount to significantly more than the judicial exception. In other words, the inventive concept under step 2B cannot be the judicial exception itself.   
The only claim elements beyond the judicial exception are the claimed generic processor, a memory, a communication interface coupled to each of the processor, and i.e., generic computer components used to perform generic computer functions—a determination amply supported by, and fully consistent with the Specification (see, e.g., Spec. [0035], “The processor 104 may be a general purpose processor or may be part of an application specific integrated circuit (ASIC). The processor 104 may also be a microprocessor, a microcomputer, a processor chip, a controller, a microcontroller, a digital signal processor (DSP), a state machine, or a programmable logic device…”.(emphasis added.))
On page 9 of the Remarks,  Applicants argue that the claims recite elements or a combination of elements which “integrate the exception into a practical application of the exception.”  The Examiner respectfully disagrees.  Under the 2019 PEG, Step 2A, prong two, integration into a practical application requires an additional element(s) or a combination of additional elements in the claim to apply, rely on, or use the judicial exception in a manner that imposes a meaningful limit on the judicial exception, such that the claim is more than a drafting effort designed to monopolize the exception.  Limitations that are not indicative of integration into a practical application are those that are mere instructions to implement an abstract idea on a computer, or merely uses a computer as a tool to perform an abstract idea.-see MPEP 2106.05(f).
Furthermore, in determining whether a claim integrates a judicial exception into a practical application, a determination is made of whether the claimed invention pertains to an improvement in the functioning of the computer itself or any other technology or technical field (i.e., a technological solution to a technological problem).  Here, the claims recite generic computer components, i.e., a generic processor, a memory, a 
Applicants argue that the claims are patent-eligible because they purportedly are more than a drafting effort designed to monopolize the judicial exception. This argument is insufficient, because, “[w]hile preemption may signal patent ineligible subject matter, the absence of complete preemption does not demonstrate patent eligibility.”  Ariosa Diagnostics, Inc. v. Sequenom, Inc., 788 F.3d 1371, 1379 (Fed. Cir. 2015).
The applicant argues that the claimed invention is similar to the claims found in Bascom.  The Examiner respectfully disagrees.  In Bascom, the court found that the claims were directed to an abstract idea under step one. Id. at 1347-49.  Under step two, the court found that the limitation of the claims, taken individually, recited a generic computer, network, and Internet components which were not inventive themselves.  Id. at 1349-52.  However, the court found that the ordered combination of these limitations provided the requisite inventive concept.  Id.  The claimed and described inventive concept was the “installation of a filtering tool at a specific location, remote from the end-users, with customizable filtering features specific to each end user.”  Id. at 1350.  The design permitted the filtering tool to have “both the benefits of a filter on a local computer and the benefits of a filter on the [Internet Service Provider] server.”  Id.  This was not customary or generic, and the claims did not preempt all ways of filtering content on the Internet—instead, the patent claimed and explained how a particular Id. The court thus distinguished ineligible “abstract-idea-based solutions[s] implemented with generic technical components in a conventional way” from the eligible “technology-based solution” and software based invention[] that improve[s] the performance of the computer system itself.”” Id. at 1351 (citation omitted). 
The claims in the instant application do not require an arguably inventive distribution of functionality within a network. The claims in this application specify  identifying a plurality of potential trades based on a portfolio of securities; obtaining historical market data; assessing a respective optimal value of each of the securities; determining at least one potential trade to be executed; wherein the assessing step is performed based on the obtained historical market data and wherein determining at least one potential trade to be executed is based on optimal values, and wherein the assessing comprises using a machine learning technique to model a joint distribution of profit and loss values,  but they do not include any requirement for performing the claimed functions of identifying, obtaining, assessing, and determining by use of anything but entirely generic technology.	
	Applicants further argue that the using a machine learning technique is directed toward an improvement in the functioning of the computer, integrates the purported abstract idea into a practical application, and amounts to “significantly more” because the claims recite “assessing , by at least one processor, a respective optimal value…wherein the assessing comprises using a machine learning technique to model a joint distribution of profit-and-loss values of the portfolio of securities and derivatives.  The Examiner respectfully disagrees because as indicated in the rejection above, the 
	The claims are ineligible under 35 USC § 101.
Applicant’s arguments with respect to the rejection of the claims under 35 USC 102 and 103 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.


Conclusion
8.	Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See 
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ELDA MILEF whose telephone number is (571)272-8124. The examiner can normally be reached Monday-Thursday 6:30am-3:30pm; Friday 7am-12pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Bennett Sigmond can be reached on (303)297-4411. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is 





/ELDA G MILEF/Primary Examiner, Art Unit 3694